DETAILED ACTION
The following Office action concerns Patent Application Number 16/593,986.  Claims 1, 3-11 and 13-30 are pending in the application.
The applicant’s amendment filed August 5, 2021 has been entered.
The terminal disclaimer filed April 10, 2021 has been approved.
Reasons for Allowance
Claims 1, 3-11 and 13-30 are allowable over the closest prior art of Allemand et al (US 2008/0143906).  Allemand et al teaches a method of making a transparent conductor by depositing a nanowire ink on a substrate and heating it, and wherein the nanowires are capped with polyvinyl-pyrrolidone (PVP).  However, Allemand does not teach that the ink contains cyclohexanol solvent and a second PVP having a molecular weight greater than the molecular weight of the first PVP coating the nanowires.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.